Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/7/2020 has been entered.

Claim Rejections - 35 USC § 102
1.	Claims 1-3, 5-7 and 9-11 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Gessler et al. (US 3,112,681).
Regarding claims 1-2, 5, 7 and 10-11, Gessler discloses a method for treating an asphalt surface (col. 1, lines 10-17, col. 2, lines 35-54 and col. 3, lines 49-56).  The method comprises embeding a surface layer 15 with a polymer bonded fine aggregate composition 16 (Figure 20, reproduced below and col. 5, lines 67-70).  The surface layer 15 can be made of asphalt (col. 4, lines 30-34).  
Gessler also discloses that the surface layer may have a thickness of ¼ inch, ½ inch or 1 inch (col. 2, lines 1-6, examples 1 and 5).  The polymer bonded fine aggregate composition 16 may be embedded in the asphalt surface down to a depth equal to the sealant of the polymer-bonded fine sand or ground limestone 16 fills between the surface layer 15 (col. 3, lines 57-68, col. 4, lines 29-40 and Figure 20).  
  
    PNG
    media_image1.png
    126
    113
    media_image1.png
    Greyscale

Gessler further discloses that the polymer-bonded aggregate composition 16 comprises a thermoplastic polymer such as polyolefin polymers including polyethylene and polypropylenes (petroleum-based products/petrochemicals), a plasticizer such as steam cracked petroleum resins, aggregates such as sands (col. 1, lines 46-71, col. 2, line 67-col. 3, line 1) and titanium dioxide (which inherently has the photocatalytic function) (col. 3, lines 70-72 and Examples).  
Accordingly, Gesseler discloses an asphalt surface treatment composition comprising a mixture of a liquid carrier compound with a titanium dioxide, wherein the liquid carrier compound comprises a petroleum-based sealant composition, including polyolefins and the steam cracked petroleum resins.  The liquid carrier composition is 
Regarding claim 3, Gesseler discloses texturing the upper asphalt surface (col. 3, lines 35-37).
Regarding claim 6, as stated above, Gesseler discloses the selection of asphalt surface treatment composition comprising the petroleum-based composition and titanium dioxide.  Titanium dioxide inherently has the photocatalytic function of reducing contaminating substances such as NOx and VOC.   
Regarding claim 9, Gesseler discloses that the polymer-bonded aggregate composition comprises a plasticizer (col. 1, lines 46-71, col. 2, line 67-col. 3, line 1), which is designed to improve/restore plasticity of the asphalt binder of the asphalt surface and thus, improve the durability of the binder and the asphalt surface. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

2.	Claims 4, 8 and 12-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gesseler, as applied to claims 1-3, 5-7 and 9-11 above, and further in view of Godi.
Gesseler is relied upon for the reasons stated above in Rejection No. 1.

Gesseler does not specifically disclose that the titanium dioxide is in the form of anatase powder nanoparticles.
Godi teaches that it is known in the art to use anatase titanium dioxide nanoparticles as a photocatalyst in agglomerated materials for covering surfaces including city roads and pavements (([0001], [0032]-[0033] and [0072]).  The titanium dioxide reduces or eliminates organic pollutants ([0020]-[0023]) including nitrogen oxides, volatile organic compounds such as phenols, benzene, toluene and other atmospheric pollutants ([0031]-[0038]).  
Godi also teaches that “it is possible to obtain a perfect dispersion of titanium dioxide nanoparticles even if they are carried in the polymer constituting the binder resin required for the manufacture of the agglomerates, without any contraindications or interference with the subsequent crosslinking (hardening) process” ([0064]).  
Godi further teaches that the titanium dioxide nanoparticles form a strong bond between the nanoparticles and the agglomerates on which they are deposited ([0060]-[0062]).  
Accordingly, it would have been obvious to one of ordinary skill in the art to use the titanium dioxide in the form of anatase nanoparticles in Gesseler’s polymer coated . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. RE 48,220 in view of Gessler.
The claims of the RE ’220 patent recite a method for treating a warm mix asphalt surface comprising impregnating an upper warm mix asphalt surface with a mixture of a liquid asphalt carrier compound and a titanium dioxide photocatalyst.  The liquid asphalt carrier compound carries titanium dioxide nanoparticles into the upper warm mix asphalt surface and forms a photocatalytic layer within the warm mix asphalt.  
The claims of the RE ’220 patent also recite that the liquid asphalt carrier compound penetrates the warm mix asphalt surface to a depth of between approximately a quarter of an inch to approximately a half of an inch, as measured from 
The claims of the RE ’220 patent further recite that the method comprises texturing the upper surface of the warm mix asphalt surface and calculating an amount of warm mix asphalt surface treatment compound that is necessary to ensure that the warm mix asphalt surface is penetrated and embedded with photocatalytic material to a sufficient depth, a depth of between approximately a quarter of an inch to approximately a half of an inch, as measured from the upper surface of the warm mix asphalt surface. 
The claims of the RE ’220 patent do not specify that the liquid asphalt carrier includes a petroleum-based asphalt sealant.  
As stated in Rejection No. 1 above, Gessler teaches an asphalt surface treatment composition comprising a mixture of a liquid carrier compound with a titanium dioxide, wherein the liquid carrier compound comprises a petroleum-based polymer bonded fine aggregate composition 16. The liquid carrier composition 16 is embedded in an asphalt surface 15 down to a depth of at least ¼ inch relative to the upper asphalt surface (see FIG. 20 below).  
 
    PNG
    media_image1.png
    126
    113
    media_image1.png
    Greyscale
 
sealant of the polymer-bonded fine aggregate or sand (col. 3, lines 57-68, col. 4, lines 29-40 and Figure 20), which is used to fill the spaces between the surface layer 15.
Accordingly, it would have been obvious to one of ordinary skill in the art to add a petroleum-based sealant to the liquid asphalt carrier recited in the claims of the RE ‘220 patent in order to penetrate/seal the warm mix asphalt surface and improve the durability of the asphalt surface.

Response to Arguments
Applicant's argument with respect to Gessler filed 12/7/2020 has been fully considered but it is not persuasive.  Applicant argues that: 
Gessler does not teach ‘the liquid asphalt carrier compound includes a petroleum-based asphalt sealant,’ as recited in amended independent claim 1.  Even though the Office Action states that Gesseler describes using a petroleum-based composition, the composition of polyolefins and steam-cracked petroleum resins in Gesseler cannot be reasonably characterized as “a petroleum-based asphalt sealant’ as recited in amended independent claims 1, 5, and 11” (Remarks, page 9).

Applicant’s argument is unpersuasive.  As stated above in Rejection No. 1, Gessker teaches the use of petroleum-based asphalt sealant.  Specifically, Gessler teaches that the polymer bonded fine aggregate composition 16 can be a grouting of hot thermoplastic sealant of the polymer-bonded fine aggregate or sand (col. 3, lines 57-68, col. 4, lines 29-40 and Figure 20), which is used to fill the spaces between the surface layer 15. Gessler also teaches that the polymer-bonded aggregate composition sealant.

Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 8,899,871 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.  Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information, which is material to patentability of the claims under consideration in this reissue application. These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ling Xu whose telephone number is 571-272-7414. The examiner can normally be reached on Monday through Thursday from 7:00 am to 4:30 pm and Friday from 7:00 am to 11:00 am.  If the attempts to reach the examiner are unsuccessful, the examiner's supervisor, Timothy Speer, can be reached by dialing 313-446-4825. The official fax number for the organization where this application is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:

/LING X XU/Patent Reexamination Specialist
Central Reexamination Unit 3991

Conferees:
/Alan Diamond/
Patent Reexamination Specialist
Central Reexamination Unit 3991

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991